Citation Nr: 1601849	
Decision Date: 01/15/16    Archive Date: 01/21/16

DOCKET NO.  15-08 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable schedular rating for complete resection of a mediastinal mass (claimed as Hodgkin's disease).

2.  Entitlement to a schedular rating in excess of 50 percent for bilateral flat feet.

3.  Entitlement to an extraschedular rating for bilateral flat feet.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Louis D. Turco, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1951 to March 1953.

These matters come to the Board of Veterans' Appeals (Board) from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, in September 2012.  In November 2015, the Veteran testified before the undersigned Veterans Law Judge (VLJ) via videoconference.

Under the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, the additional evidence that the Veteran submitted with after submitting his March 2015 substantive appeal (VA Form 9) is subject to initial review by the Board because the Veteran did not request in writing that the AOJ initially review such evidence.  See 38 U.S.C.A. § 7105(e)(1) (West 2014).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of the Veteran's entitlement to an extraschedular rating for bilateral flat feet and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  There is no competent evidence of active disease or residuals associated with the Veteran's resected mediastinal mass.

2.  The Veteran is in receipt of the maximum schedular rating available for bilateral flat feet.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for complete resection of a mediastinal mass have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. § 4.117, Diagnostic Code 7709 (2015).

2.  The criteria for a disability rating in excess of 50 percent rating for bilateral flat feet have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5276 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Review of the record shows that VA provided the adequate notice in letters dated April 2012 and August 2012.  Pursuant to VA's duty to assist, VA has associated with the Veteran's claims file records of his non-VA treatment and VA treatment, and provided an examination with regard to his claim for a compensable rating for a resected mediastinal mass in April 2012.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

As previously acknowledged, the Veteran was afforded a hearing before the undersigned VLJ, during which he and his representative presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

During the Board hearing, the VLJ stated the issues on appeal, and the VLJ and the Veteran's representative solicited information regarding the elements of the claims that were lacking to substantiate the Veteran's claims for benefits.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.

In summary, the Board finds that no further notice or assistance to the Veteran is required for a fair adjudication of his claims.  Smith v. Gober, 14 Vet. App. 227   (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  All necessary development has been accomplished and appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II. Claims for Increased Ratings

Disability ratings are determined by applying the rating criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule) and represent the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2015).

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA compensation as well as the whole recorded history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2015); see generally Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria for that rating.  38 C.F.R. § 4.7 (2015).  Otherwise, the lower rating is assigned.  Id.  Additionally, while it is not expected that all cases will show all the findings specified, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2015).  The Board has considered whether separate ratings for different periods of time are warranted based on the facts, which is a practice of assigning ratings that is referred to as "staging the ratings."  Hart v. Mansfield, 21 Vet. App. 505 (2007).

A.  Complete Resection of a Mediastinal Mass (claimed as Hodgkin's Disease)

By way of multiple rating decisions that were issued prior to September 2012, the RO granted service connection for a mediastinal mass; assigned a 30 percent rating, effective March 24, 1953; and assigned a noncompensable rating, effective June 29, 1958.  The Veteran did not submit a timely notice of disagreement (NOD) with regard to the rating decisions that were issued prior to the September 2012 rating decision that is presently on appeal nor was additional evidence pertinent to a claim for an increased rating physically or constructively associated with the claims folder within one year of the RO's issuance of any previous decision.  See 38 C.F.R. § 3.156(b) (2015); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, those rating decisions became final based on the evidence then of record.  38 U.S.C.A. §§ 7104, 7105 (West 2014).  In March 2012, the Veteran submitted a claim for an increased rating.  The RO continued the Veteran's noncompensable rating in the September 2012 rating decision that led to the present appeal.

At present, the Veteran's resected mediastinal mass is currently rated by analogy to Hodgkin's disease under 38 C.F.R. § 4.117, Diagnostic Code 7709.  Under Diagnostic Code 7709, Hodgkin's disease is rated 100 percent disabling with active disease or during a treatment phase.  A 100 percent rating shall continue beyond the cessation of any surgical, radiation, antineoplastic chemotherapy or other therapeutic procedures, and six months after discontinuance of such treatment, the appropriate disability rating shall be determined by mandatory VA examination.  If there has been no local recurrence or metastasis, the condition is rated on its residuals.

Here, in an October 2012 NOD, the Veteran asserted that he has developed kidney disease, developed memory loss, and is confined to a wheelchair as a result of his condition.

Treatment records are negative for evidence of active disease or residuals related to the resected mediastinal mass during the period on appeal.

VA provided an examination in April 2012, during which the examiner noted that the Veteran has mediastinal widening due to vascular structure and not a mediastinal mass.  The report indicates that an August 2010 CT scan of the Veteran's thorax was negative for mediastinal, retroperitoneal, or pelvic lymphadenopathy; continuous medication was not required for control of a hematologic or lymphatic condition; he was not undergoing any treatment for a hematologic or lymphatic condition; he did not have any current symptoms due to a hematologic or lymphatic disorder; he did not have anemia or thrombocytopenia; he did not have recurring infections attributable to any conditions, complications, or residuals of treatment for a hematologic or lymphatic disorder; and his primary hematologic or lymphatic condition was in remission.

After careful review of the evidence, the Board finds that there is no competent evidence of active disease related to the Veteran's resected mediastinal mass and the competent evidence does not show that this disability has been productive of any residuals during the period on appeal.  Thus, the claim for a compensable rating for this disability is not warranted.  Although the Veteran has asserted that he developed multiple conditions and symptoms secondary to his mediastinal mass, the Board finds that he is not competent to provide an opinion regarding such a complex medical issue, as such a question is not answerable by personal observation alone or by the application of knowledge within the realm of a lay person.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  

Based on the foregoing, the Board finds that the preponderance of the evidence shows that the Veteran's resected mediastinal mass does not meet the criteria for a compensable rating, and the reasonable doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board also finds that the schedular criteria contemplate the severity and symptoms of this disability because active disease has not been shown and the schedular criteria contemplate symptoms that are more severe than what has been demonstrated.  Thus, referral for extraschedular consideration is unnecessary.  38 C.F.R. § 3.321 (2015); Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  Whether referral for extraschedular consideration is warranted with regard to the combined effect of the Veteran's service-connected disabilities is addressed in the remand section of this decision.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  

B.  Bilateral Flat Feet

By way of multiple rating decisions that were issued prior to September 2012, the RO granted service connection for bilateral pes planus; assigned a 10 percent rating, effective March 24, 1953; assigned a 30 percent rating, effective August 4, 1986; and assigned a 50 percent rating, effective August 26, 2004.  The Veteran did not submit a timely NOD with regard to the rating decisions that were issued prior to the September 2012 rating decision that is presently on appeal nor was additional evidence pertinent to a claim for an increased rating physically or constructively associated with the claims folder within one year of the RO's issuance of any previous decision.  See 38 C.F.R. § 3.156(b); Bond, 659 F.3d at 1362; Buie, 24 Vet. App. at 251-52.  Thus, those rating decisions became final based on the evidence then of record.  38 U.S.C.A. §§ 7104, 7105.  In March 2012, the Veteran submitted a claim for an increased rating.  The RO continued the Veteran's 50 percent rating in the September 2012 rating decision that led to the present appeal.

The Veteran's bilateral pes planus is currently rated under 38 C.F.R. § 4.71a, Diagnostic Code 5276, which indicates that a 10 percent evaluation is warranted for moderate bilateral acquired flatfoot (pes planus) disability manifested by weight-bearing lines over or medial to the great toes, inward bowing of the tendo achillis, and pain on manipulation and use of the feet.  A 30 percent rating is warranted for a severe bilateral disability manifested by objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.  The maximum 50 percent evaluation is warranted for pronounced bilateral disability manifested by marked pronation, extreme tenderness of plantar surfaces of the feet, and marked inward displacement and severe spasm of the tendo achillis on manipulation, and where the condition is not improved by orthopedic shoes or appliances.

Here, the Veteran currently has the maximum schedular rating available for bilateral pes planus.  Thus, the Board finds that a schedular rating in excess of 50 percent cannot be granted.  The issue of the Veteran's entitlement to an extraschedular rating for bilateral pes planus is addressed in the remand section of this decision.


ORDER

A compensable rating for complete resection of a mediastinal mass is denied.

A schedular rating in excess of 50 percent for bilateral pes planus is denied.





REMAND

In his October 2012 NOD, the Veteran asserted that his pes planus has worsened.  Generally, VA is required to afford an examination to assess the current nature, extent, and severity of a service connected disability when a competent assertion is made that the condition has worsened since the last examination.  See 38 U.S.C.A. § 5103A; Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  The Board finds therefore that a remand is necessary so that VA can provide an adequate examination.

Further, in exceptional circumstances, where the schedular evaluations are found to be inadequate, 38 C.F.R. § 3.321(b)(1) provides that a veteran may be awarded a rating higher than that encompassed by the schedular criteria.  Under the regulation, an extraschedular disability rating is warranted upon a finding that "the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  If exceptional circumstances are found, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation Service for consideration of assignment of an extraschedular evaluation.  See id.

Here, the Veteran's October 2012 NOD also documents his assertion that his service-connected foot disability has resulted in the amputation of several toes and confinement to a wheelchair.  Although a July 2015 assessment by Dr. B. Slutsky indicates that his amputations were necessitated by his nonservice-connected type II diabetes mellitus, the evidence shows that his severe pes planus, and not just his amputations, affects his ability to walk.  To this point, the Board notes that during his November 2015 hearing, the Veteran competently and credibly testified that he has difficulty standing, lifting, and walking due to his foot disability and that these limitations prevent him from working.  His testimony is supported by Dr. Slutsky's July 2015 report and a September 2015 non-VA vocational assessment.  Further, the clinician who conducted the September 2015 vocational assessment indicated that the Veteran has only performed unskilled work that requires physical labor and does not possess transferable vocational skills.

Based on the foregoing, the Board finds that the AOJ should assess whether the Veteran is entitled to an extraschedular rating for his bilateral flat foot disability or the combined effect of all of his service-connected disabilities, and determine whether to forward the case to the Under Secretary for Benefits or the Director of the Compensation Service for consideration of the assignment of an extraschedular rating.  See Johnson, 762 F.3d at 1362.

Additionally, the Board finds that the issue of the Veteran's entitlement to a TDIU must be remanded because this issue is inextricably intertwined with the issue of his entitlement to an extraschedular rating.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (issues are inextricably intertwined when a decision on one issue would have a significant impact on another issue).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  After physically or electronically associating any pertinent, outstanding records with the claims folder, schedule the Veteran for a VA examination to assess the current nature and severity of his service-connected bilateral pes planus, to include any functional or occupational effects.  The claims file should be made available to and reviewed by the examiner, and all findings, conclusions, and the rationale for all opinions expressed by the examiner should be provided in a report.

The examiner is asked to conduct all tests and studies deemed necessary, to include relevant motion studies.  The examiner should describe any pain, weakened movement, excess fatigability, and incoordination present.

2.  Thereafter, consider whether to forward the case to the Under Secretary for Benefits or the Director of the Compensation Service for consideration of the assignment of an extraschedular rating with respect to the Veteran's bilateral pes planus or the combined effect of his service-connected disabilities.

3.  Furnish to the Veteran and his representative an appropriate supplemental statement of the case (SSOC) addressing his entitlement to a TDIU.  The SSOC must include clear reasons and bases for all determinations, including readjudication of the remanded appeals with consideration of all pertinent evidence and legal authority and addressing all relevant theories of entitlement.  The Veteran should be afforded the appropriate time period to respond.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


